Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 1 of 10 PagelD #: 1

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

HELEN SWARTZ, Individually,
Plaintiff,
VS,

WYNDHAM WORLDWIDE OPERATIONS,
INC., a Delaware Corporation,

Defendant.

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
individuals similarly situated (sometimes referred to as “Plaintiff’), hereby sues the Defendant,
WYNDHAM WORLDWIDE OPERATIONS, INC., a Delaware Corporation (sometimes
referred to as “Defendant”), for Injunctive Relief, and attorney's fees, litigation expenses, and
costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1, Defendant’s property, HOWARD JOHNSON HOTEL, is located at 351 West
Main Road, Middletown, RI, in the County of Newport.

2, Venue is properly located in the District of Rhode Island because venue lies in the
judicial district of the property situs. The Defendant's property is located in and does business
within this judicial district.

3. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28 U.S.C. § 2201 and §

2202,
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 2 of 10 PagelD #: 2

4, Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Ms. Swartz has multiple sclerosis and is
mobility impaired, and uses an electric scooter to ambulate.

The Plaintiff has enjoyed visiting the Newport/Middletown Rhode Island area for
a variety of reasons. She has always had an interest in architecture and Newport and its
surroundings have an abundance of beautifully preserved old mansions and historic buildings.

The Plaintiff and her husband have good friends who live in Newport whom they
enjoy visiting. This couple also spends a portion of the year in their condominium building in
Miami Beach.

One of the Plaintiffs best friends has several Air B&B properties in the area and
when visiting him, she and her husband experience the particular foods and charms of New
England. The museum at Rhode island School of Art and Design is another reason that keeps
them returning to the area.

It is important to note that the Plaintiff has a strong connection to the Northeast.
She was born and raised in New York City and lived for many years in Philadelphia. She also
has friends and family in New York and Philadelphia.

Helen Swartz was a guest of the subject hotel from August 8, 2019 through
August 9, 2019, and has reservations to return to the property on February 27 through February
28, 2020, to meet with friends and visit an old inn in Newport, as well as to avail herself of the
goods and services offered to the public at the property, if the facilities are fully accessible and
the barriers to access have been corrected. The Plaintiff has encountered architectural barriers at
the subject property, which have impaired her use of the facilities and the amenities offered, and

have endangered her safety at the facilities and her ability to access the facilities’ facilities and
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 3 of 10 PagelD #: 3

use the restrooms,

5, Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as HOWARD
JOHNSON HOTEL, and is located at 351 West Main Road, Middletown, RI.

6. Helen Swartz has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in paragraph 8 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. Helen Swartz has visited the subject
property and desires to visit HOWARD JOHNSON HOTEL in the near future, not only to avail
herself of the goods and services available at the property, but to assure herself that this property
is in compliance with the ADA so that she and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

7, The Defendant has discriminated against the individual Plaintiff and others
similarly situated by denying them access to, and full and equal enjoyment of, the goods,
services, facilities, privileges, advantages and/or accommodations of the buildings, as prohibited
by 42 U.S.C. § 12182 et seq. Furthermore, the Defendant has discriminated against the
individual Plaintiff and others similarly situated by having its ADA accessible guestrooms for
the disabled in a more expensive category than the non-ADA guestrooms.

8. The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 4 of 10 PagelD #: 4

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of HOWARD JOHNSON HOTEL has shown that
violations exist. These violations that Ms. Swartz has personally observed or encountered, and

which were confirmed by Plaintiff's ADA expert, include but are not limited to:

a, Van parking space identification is not provided at any of accessible
parking spaces, This is in violation of section 502.6 of the 2010 Standards for
Accessible Design. §36.304. This condition makes it difficult to access.

b. Appropriate accessible parking space access aisles are not provided.
This is in violation of section 502.3 of the 2010 Standards for Accessible Design.
$36.304. This condition makes it difficult te access.

c. Appropriate handrails are not provided at the stairway. This is in
violation of section 505.10.3 of the 2010 Standards for Accessible Design. $36,304.

d, The grate opening in front of the ramp is too large. This is in violation of
section 302,3 of the 2010 Standards for Accessible Design. $36.304. This condition
made it difficult for the Plaintiff to use the facilities.

€, The check-in counter is too high. This is in violation of sections 227 and
904 of the 2010 Standards for Accessible Design. $36.304. This condition made it
difficult for the Plaintiff to access the counter because the lower counter is used as a
refreshment stand.

f. In both the hotel and Applebee’s, accessible seating is not provided at the
assorted tables or bars. This is in violation of sections 226 and 902 of the 2010
Standards for Accessible Design. This condition made it extremely difficult for the
Plaintiff access the tables.

g. The vending machine is out of reach to a person in a wheelchair. This is
in violation of section 228.1 of the 2010 Standards for Accessible Design §36.202,
§36.304. This condition denied plaintiff access to get a drink from the machine.

h. In the accessible guestroom a maneuvering clearance is not provided to
exit the room. This is in violation of section 404.2.4 of the 2010 Standards for
Accessible Design. §36.304. This conditioned required the plaintiff to wheel into the
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 5 of 10 PagelD #: 5

closet and bump the safe to access the door.

i. In the accessible guestroom a turning space is not provided within the
room. This is in violation of section 806.2.6 of the 2010 Standards for Accessible
Design. §36.304. This conditioned denied the plaintiff to access to lamps and the AC

unit, etc. in the room.

j. In the accessible guestroom bathroom, the flush control is by the closed
side of the water closet. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to access
the facility.

k. In the accessible guestroom bathroom, the projecting object is too close
to the grab bar by the water closet. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design $36.304. This condition makes it difficult to access the
facility.

]. In the accessible guestroom bathroom, the pipe underneath the lavatory is
exposed, This is in violation of section 806.2.4 of the 2010 Standards for Accessible
Design §36,304. This condition makes it difficult to access the facility.

m. In the accessible guestroom bathroom, the shower threshold is too high.
This is in violation of section 806.2.4 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult to access the facility.

n. In the accessible guestroom bathroom, the shower unit in the roll-in
shower is out of reach. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult to access the facility.

O. The shower spray unit in the roll-in shower in the accessible guestroom
bathroom does not have an on/off control with a non-positive shut-off. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design $36.304. This
condition makes it difficult to use.

p- Items in the accessible guestroom and bathroom are out of reach to a
person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
Standards for Accessible Design. §$36.304. This condition made it difficult for the
Plaintiff to use the facilities.

q. Items in the Fitness Center are out of reach to a person in a wheelchair.
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 6 of 10 PagelD #: 6

This is in violation of section 308 of the 2010 Standards for Accessible Design.
$36.304. This condition made it difficult for the Plaintiff to access items in facility.

r The telephones are out of reach to a person in a wheelchair. This is in
violation of sections 308 and 704 of the 2010 Standards for Accessible Design. §36.304,
This condition made it difficult for the Plaintiff to cali the desk or for help, etc.

s. An accessible means of entry is not provided for the swimming pool.
This is in violation of section 242.2 of the 2010 Standards for Accessible Design.
$36.304, This condition made it difficult for the Plaintiff to use the facility.

t. The pool toilet compartment is not accessible. This is in violation of
section 604 of the 2010 Standards for Accessible Design, §36.304. This condition made
it difficult for the Plaintiff to use the facility.

uu In the pool bathroom, the pipe underneath the lavatory is exposed. This is
in violation of section 606.5 of the 2010 Standards for Accessible Design. §36.304. This
condition made it difficult for the Plaintiff to use the facility.

v. In the poo! bathroom, the mirror is too high. This is in violation of
section 603.3 of the 2010 Standards for Accessible Design. §36.304. This condition
made it difficult for the Plaintiff to use the facility.

Ww. In the pool bathroom, the shower is not accessible. This is in violation of
section 608 of the 2010 Standards for Accessible Design. §36.304. This condition made
it difficult for the Plaintiff to use the facility.

X. In the pool bathroom, the sauna is not accessible. This is in violation of
sections 404 & 612 of the 2010 Standards for Accessible Design. §36.304. This
condition made it difficult for the Plaintiff to use the facility.

y. In the lobby toilet compartment, the pipe underneath the lavatory is
exposed. This is in violation of section 606.5 of the 2010 Standards for Accessible
Design. §36.304. This condition made it difficult for the Plaintiff to use the facility.

Z. Inside the lobby toilet compartment, the hook is too high. This is in
violation of section 308 of the 2010 Standards for Accessible Design. §36.304, This
condition made it difficult for the Plaintiff to use the hook. $36.304.

aa. The toilet stall door hardware is not provided on both sides of the stall
door in the lobby toilet room. This is in violation of section 604.8.1.2 of the 2010
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 7 of 10 PagelD #: 7

Standards for Accessible Design. $36.304. This condition made it difficult for the
Plaintiff to access the door. §36.304.

bb. — In the toilet stall in Applebee’s, the door hardware is not provided on
both sides of the stall door. This is in violation of section 604.8.1.2 of the 2010
Standards for Accessible Design. $36.304. This condition made it difficult for the
Plaintiff to access the door, §36.304.

cc, Inside the toilet compartments/bathroom, items are out of reach to a
person in a wheelchair. This is in violation of section 308 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
items in the toilet compartment. $36.304.

dd. The hotel does not provide the required amount of compliant accessible
guest rooms, This is in violation of section 224 of the 2010 Standards for Accessible
Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the
subject hotel.

Maintenance

ee, The accessible features of the facility are not maintained, creating
barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

9, The foregoing violations are also violations of the 1991 Americans with
Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible
Design, as adopted by the U.S. Department of Justice.

10, The discriminatory violations described in paragraph 8 are not an exclusive list of
the Defendant's ADA violations. Plaintiff requires the inspection of the Defendant's place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s buildings and its facilities, and have

otherwise been discriminated against and damaged by the Defendant because of the Defendant’s
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 8 of 10 PagelID #: 8

ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant's place of public accommodation in order to determine
all of the areas of non-comphance with the Americans with Disabilities Act.

11. Defendant has discriminated against the individual Plaintiff by denying her access
to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
U.S.C. § 12181 et_seg. and 28 CFR 36.302 et_seg. Furthermore, the Defendant continues to
discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

12, —- Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 U.S.C, § 12205 and 28 CFR 36.505.

13. Defendant is required to remove the existing barriers to the physically disabled
when such removal is readily achievable for its place of public accommodation that have existed

prior to January 26, 1992, 28 CFR 36.304{a); in the alternative, if there has been an alteration to
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 9 of 10 PagelD #: 9

Defendant's place of public accommodation since January 26, 1992, then the Defendant is
required to ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and useable by individuals with disabilities, including individuals who use
wheelchairs, 28 CFR 36,402; and finally, if the Defendant’s facility is one which was designed
and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR
36.401, then the Defendant’s facility must be readily accessible to and useable by individuals
with disabilities as defined by the ADA,

14. Notice to Defendant is not required as a result of the Defendant's failure te cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees
and gross receipts of $500,000 or less). All other conditions precedent have been met by
Plaintiff or waived by the Defendant.

15. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter HOWARD
JOHNSON HOTEL to make those facilities readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facility until such time
as the Defendant cures its violations of the ADA. The Order shall further require the Defendant

to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit is in violation of Title II] of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all

readily achievable alterations to the facility; or to make such facility readily accessible to
Case 1:19-cv-00470-WES-PAS Document1 Filed 09/09/19 Page 10 of 10 PagelD #: 10

and usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services, and to require the

institution of a policy that requires Defendant to maintain its accessible features.

c. An award of attorney's fees, costs and litigation expenses pursuant to 42
U.S.C. § 12205.
d, Such other relief as the Court deems just and proper, and/or is allowable

under Title HI of the Americans with Disabilities Act.

Dated: epprher , 2019

Respectfully submitt

    

 

Roger N. Le Boeuf, Esq., Reg. # 5208
HEALD & LeBOEUF, LTD.

One Turks Head Place

76 Westminster Street, Suite 600
Providence, RI 02903

(401) 421-1500

(401) 331-5886 Facsimile
ml@healdandleboeuf.com

and

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199

(305) 893-9505 - Facsimile

Counsel for Plaintiff Helen Swartz

10
